— In proceedings to invalidate petitions designating certain respondents as candidates in the Liberal Party primary election to be held on September 11,1984, for the party position of Members of the State Committee in the 12th, 13th, 14th, 15th, 16th, 17th, 18th, 19th, 20th, 21st and 22nd Assembly Districts, the appeal is from a judgment of the Supreme Court, Nassau County (Vitale, J.), dated August 17,1984, which dismissed the proceedings for lack of jurisdiction.
Appeal dismissed, without costs or disbursements.
This appeal presents mixed questions of law and fact. Although a hearing at which testimony was taken and during which certain stipulations were entered into was conducted before Special Term, no transcript of the hearing was submitted. Under the circumstances here present, this court does not have a sufficient basis to review Special Term’s determination and the appeal must be dismissed (see Matter of Hutchinson v McNab, 96 AD2d 919). Brown, J. P., Rubin, Lawrence and Eiber, JJ., concur.